              Case 2:21-cr-20005-JTF Document 3 Filed 01/15/21 Page 1 of 1                                  PageID 3
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                Western District
                                               __________        of of
                                                          District  Tennessee
                                                                       __________

                  United States of America                        )
                             v.                                   )
                                                                  )      Case No.    FU-7)WPS
                   BRIAN SUMMERSON
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 January 28, 2020              in the county of                Shelby         in the
     Western           District of         Tennessee          , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 1201                              Kidnapping
18 U.S.C. § 875(a)                            Transmit through interstate/foreign commerce ransom demand person




         This criminal complaint is based on these facts:
See Affidavit of FBI SA Charles Irvin, attached hereto and incorporated by reference as it set forth fully herein.




         ✔ Continued on the attached sheet.
         u


                                                                                             Complainant’s signature

                                                                                     Charles Irvin, FBI Special Agent
                                                                                              Printed name and title

$WWHVWHGWRE\WKHFRPSODLQDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\WHOHSKRQH


          -DQXDU\                                                  s/Tu M. Pham
Date:
                                                                                                Judge’s signature

City and state:                      Memphis, Tennessee                         Tu M. Pham, Chief U.S. Magistrate Judge
                                                                                              Printed name and title
